DETAILED ACTION
Applicant is advised that should claim 13 be found allowable, claim 14will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. PGPub 2015/0084537) in view of Lu (U.S. PGPub 2003/0064521).
Regarding claim 1, Choi teaches a method for producing a contact structure for an optoelectronic semiconductor component ([0272]), comprising: 1) providing a substrate with a semiconductor body thereon and comprising a first region, second region, and an active region suitable for generating or detecting electromagnetic radiation, wherein the first region is arranged between the substrate and the active region and wherein the active region is arranged between the first region and the second region (680’, 611’, 612’, 613’, Fig. 33(a), [0273]); b) creating a first recess, which, starting from the second region, extends completely through the active region and into the first region and does not completely penetrate the first region (Fig. 33(a), [0274]); c) inserting a first electrically conductive contact material into the first recess (620’, Fig. 33(a)); d) fixing the semiconductor body with the side of the semiconductor body facing away from the growth substrate on a support substrate, and detaching the growth substrate from the semiconductor body (Figs. 33(b)-(c), 650’, [0276]-[0277]); e) creating a second recess which extends from the first region to the first recess so that the first recess and the second recess form a passage through the semiconductor body (Fig. 33(c), [0278]-[0279]), f) introducing a second electrically conductive contact material into the second recess such that the first contact material and the second contact material form an electrically conductive contact structure through the semiconductor body (Fig. 33(d), 660’, [0280]). 
Choi does not explicitly teach in the embodiment of Fig. 33 wherein the substrate is a growth substrate and the semiconductor body is grown thereon. Choi teaches wherein the substrate is a nonconductive substrate ([0273]) and wherein a growth substrate is used as the substrate and the semiconductor body is grown thereon ([0261]). Therefore it would have been obvious to modify the 
Choi further does not explicitly teach in the embodiment of Fig. 33 wherein the first or second recess has the shape of a cone, truncated cone, pyramid, or truncated pyramid. Choi teaches in the embodiment of Fig. 33 wherein the recess is a partial truncated pyramid (Figs. 33, see Fig. 30). Choi further teaches wherein the recess may be formed at the edge or at the center, and wherein the recess formed at the edge as a partial truncated pyramid is formed at the center as a partial cone ([0271], Figs. 27-29). Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Choi such that the first and second recesses have the shape of a truncated cone or truncated pyramid for the purpose of forming the recess at the center as suggested by Choi ([0271], [0321]).
Choi further does not explicitly teach, in method step e), wherein the second recess is formed up to at least one marking layer which has a known dopant ratio and is arranged within the first region.
Lu teaches wherein etching is performed up to a marking layer which has a known dopant ratio and is arranged within the region to be etched (Fig. 4, [0032]-[0034]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lu with Choi such that, in method step e), wherein the second recess is formed up to at least one marking layer which has a known dopant ratio and is arranged within the first region, for the purpose of providing endpoint detection during etching (Lu, [0032]).
Regarding claim 3, Choi teaches wherein between process steps b) and c) wherein an electrically insulating dielectric layer is introduced into the first recess which is partially removed between process steps e) and f) so that the first contact material is partially exposed (Figs. 33(a)-(d), [0274]-[0280]).
Regarding claim 5, Choi does not explicitly teach wherein the first contact material and second contact material have the same composition. Choi is silent on the material of the second contact material. Choi teaches materials for the first contact material ([0242]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify the teachings of Choi such that the first contact material and second contact material have the same composition for the purpose of choosing an appropriate known material for a device electrode and minimizing process complexity. 
Regarding claim 6, Choi teaches wherein the first recess tapers from the second region toward the first region and the second recess tapers from the first region towards the second region (Fig. 33(d)).
Regarding claim 7, Choi teaches wherein the semiconductor body is based on a gallium arsenide or gallium phosphide semiconductor material ([0119], [0234]). 
Regarding claim 8, Choi teaches an optoelectronic semiconductor component ([0272]) having a contact structure ([0272]), comprising a semiconductor body with a first region, a second region, and an active region suitable for generating or detecting electromagnetic radiation (680’, 611’, 612’, 613’, Fig. 33(a), [0273]), and a main plane of extension, wherein in a direction perpendicular to the main plane of extension, the active region and the second region follow each other (Fig. 33(e)); the contact structure comprises a feedthrough in the semiconductor body extending from the first region to the second region and penetrating the active region, in which feedthrough a contact material is arranged (Fig. 33(d), 620’, 614’, 660’, [0280]), the feedthrough has a cross section parallel to the main plane of extension, the area of which varies from the first region to the second region and has a minimum within the semiconductor body, and wherein the feedthrough comprises a tapered partial region on the side of the first region and the second region (Fig. 33, Fig. 30, [0272]).
Choi further does not explicitly teach a marking layer which has a known dopant ratio arranged within the first region.

Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lu with Choi such that a marking layer which has a known dopant ratio is arranged within the first region for the purpose of providing endpoint detection during etching (Lu, [0032]).
Regarding claim 9, Choi teaches wherein an electrically insulating dielectric layer is arranged in the feedthrough between the contact material and the adjacent semiconductor body (Figs. 33(a)-(d), [0274]-[0280]). 
Regarding claim 10, Choi teaches wherein the feedthrough on the side of the first region remote from the active region has a cross-section parallel to the main plane of extension with a first surface area and on the side of the second region remote from the active region has a cross-section parallel to the main plane of extension with a second surface area, the first surface area differing from the second surface area (Fig. 33(d)).
Regarding claim 11, Choi teaches wherein the feedthrough on the side of the first region and the second region are each axially aligned with one another (Fig. 33(d), Fig. 30). Choi does not explicitly teach in the embodiment of Fig. 33 wherein the tapered partial region is conically shaped. Choi teaches in the embodiment of Fig. 33 wherein the recess is a partial truncated pyramid (Figs. 33, see Fig. 30). Choi further teaches wherein the recess may be formed at the edge or at the center, and wherein the recess formed at the edge as a partial truncated pyramid is formed at the center as a partial cone ([0271], Figs. 27-29). Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Choi such that the tapered partial region is conically shaped for the purpose of forming the recess at the center as suggested by Choi ([0271], [0321]).
Regarding claim 12, Choi teaches wherein the semiconductor body is based on a gallium arsenide or gallium phosphide semiconductor material ([0119], [0234]).
Regarding claims 13-14, Choi teaches wherein the electrically insulating layer comprises a dielectric layer ([0274]-[0280], etch stop layer; [0246], SiO2, SiN, etc; [0257]).
Regarding claim 15, Choi does not explicitly teach in the embodiment of Fig. 33 wherein the tapered partial region is conical or pyramid shaped. Choi teaches in the embodiment of Fig. 33 wherein the recess is a partial truncated pyramid (Figs. 33, see Fig. 30). Choi further teaches wherein the recess may be formed at the edge or at the center, and wherein the recess formed at the edge as a partial truncated pyramid is formed at the center as a partial cone ([0271], Figs. 27-29). Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Choi such that the tapered partial region is conical or pyramid shaped for the purpose of forming the recess at the center as suggested by Choi ([0271], [0321]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALIA SABUR/Primary Examiner, Art Unit 2812